 



EXHIBIT 10.C.1
AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT
          AMENDMENT NO. 1, dated as of December 1, 2006, to the RECEIVABLES
PURCHASE AGREEMENT dated as of October 6, 2006 (the “Original Agreement”), among
SNG FUNDING COMPANY, L.L.C., a Delaware limited liability company, SOUTHERN
NATURAL GAS COMPANY, a Delaware corporation, as initial Servicer, STARBIRD
FUNDING CORPORATION and the other funding entities from time to time party
hereto as Investors, BNP PARIBAS, NEW YORK BRANCH, and the other financial
institutions from time to time party hereto as Managing Agents, and BNP PARIBAS,
NEW YORK BRANCH, as Program Agent.
Preliminary Statement
          The parties hereto have agreed to modify the Original Agreement in
certain respects as set forth herein in accordance with Section 13.1 of the
Original Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree, as follows:
ARTICLE 1 DEFINITIONS
          1.1 Definitions. Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Original Agreement, as amended hereby.
ARTICLE 2 AMENDMENTS
          2.1 Amendment to Section 8.5. Section 8.5 of the Original Agreement is
hereby amended and restated to read in its entirety as follows:
          Section 8.5. Reports. Servicer shall prepare and deliver to each
Managing Agent and the Program Agent (a) a Monthly Report with respect to each
Monthly Period not later than 3:00 p.m. (New York time) on the related Monthly
Report Date, (b) a Mid-Month Report with respect to each Monthly Period not
later than 3:00 p.m. (New York time) on the related Mid-Month Report Date, (c) a
Daily Report with respect to (i) the first Daily Settlement Date for each
Monthly Period, and (ii) each Daily Settlement Date on which funds were remitted
to Seller pursuant to clause (ii)(B) of Section 2.3, Section 2.4(a) or
Section 2.4(b) and the immediately following Daily Settlement Date, in each case
not later than 1:00 p.m. (New York time) on the Business Day immediately
following such Daily Settlement Date and (d) at such times as any Managing Agent
shall reasonably request, an aging of Receivables. Each Monthly Report,
Mid-Month Report and Daily Report shall be certified as being true and correct
in all material respects by a Responsible Officer of Servicer (or, with respect
to amounts

 



--------------------------------------------------------------------------------



 



identified therein as estimates, as being estimated reasonably and based on
Servicer’s records and assumptions believed in good faith by such Responsible
Officer).
          2.2 Amendments to Exhibit I. Exhibit I to the Original Agreement is
hereby amended as follows:
          (a) To amend and restate the definition of the term “Daily Report ”
contained therein to read in its entirety as follows:
          “Daily Report” means, with respect to a Daily Settlement Date, a
report, in substantially the form of Exhibit XII hereto (appropriately
completed), furnished by Servicer to the Program Agent and the Managing Agents
on the next Business Day pursuant to Section 8.5, which shall, among other
things, provide a computation of (i) the Current Month Net Receivables Pool
Balance for the Business Day immediately preceding such Daily Settlement Date
(ii) except in the Daily Report for the last Daily Settlement Date in respect of
a Monthly Period, the Estimated Current Month Net Receivables Pool Balance for
such Daily Settlement Date, and (iii) the cumulative Collections for the related
Monthly Period.
          (b) To amend and restate the definition of the term “Loss Horizon
Ratio” contained therein to read in its entirety as follows:
          “Loss Horizon Ratio” means, for any Monthly Period, a fraction, the
numerator of which equals the aggregate Original Balance of Receivables
originated during such Monthly Period and the Monthly Period immediately
preceding such Monthly Period, and the denominator of which equals the aggregate
Outstanding Balance of Receivables as of the end of such Monthly Period.
          (c) To amend and restate the definition of the term “Mid-Month Report”
contained therein to read in its entirety as follows:
          “Mid-Month Report” means a report, in substantially the form of
Exhibit XI hereto (appropriately completed), furnished by Servicer to the
Managing Agents pursuant to Section 8.5, which shall, among other things,
provide a computation of the Current Month Net Receivables Pool Balance for the
Mid-Month Determination Date and the Estimated Current Month Net Receivables
Pool Balance for each day in such Monthly Period which occurs after the
Mid-Month Determination Date and prior to the Cash Receipt Date.
ARTICLE 3 MISCELLANEOUS
          3.1 Representations and Warranties.
          (a) Each Seller Party hereby represents and warrants to the Program
Agent, the Managing Agents and the Investors, as to itself that the
representations and warranties of such Seller Party set forth in Section 5.1 or
the Original Agreement are true and correct in all material respects on and as
of the date hereof as though made on and as of such date and after giving effect
to this Amendment; and

- 2 -



--------------------------------------------------------------------------------



 



          (b) Seller hereby represents and warrants to the Program Agent, the
Managing Agents and the Investors that, as of the date hereof and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes an Amortization Event or Potential Amortization Event.
          3.2 Effectiveness. In accordance with the provisions hereof and
Section 13.1 of the Original Agreement, the amendments set forth in Article 2
hereof are intended by the parties to be effective ab initio as though they were
contained in the Original Agreement as of the date thereof and as originally
executed and delivered and shall be effective in such manner when this Amendment
or a counterpart hereof shall have been executed and delivered by Seller,
Servicer, the Managing Agents and the Program Agent and consented to by the
Conduit Investors and the Required Committed Investors.
          3.3 Amendments and Waivers. This Amendment may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of Section 13.1 of the Original Agreement.
          3.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          3.5 Continuing Effect; No Other Amendments. Except to the extent
expressly stated herein, all of the terms and provisions of the Original
Agreement are and shall remain in full force and effect. This Amendment shall
not constitute a novation of the Original Agreement, but shall constitute an
amendment thereof. This Amendment shall constitute a Transaction Document.
          3.6 CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
[SIGNATURE PAGES FOLLOW]

- 3 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

                  SNG FUNDING COMPANY, L.L.C.    
 
           
 
      By SNG Finance Company, L.L.C., its Manager    
 
           
 
  By:   /s/ John J. Hopper
 
Name: John J. Hopper    
 
      Title: Vice President    
 
                SOUTHERN NATURAL GAS COMPANY, as Servicer    
 
           
 
  By:   /s/ John . Hopper
 
Name: John J. Hopper    
 
      Title: Vice President    
 
                BNP PARIBAS, acting through its New York Branch, as
      Program Agent and as Managing Agent for the Starbird
      Investor Group    
 
           
 
  By:   /s/ Sean Reddington
 
Name: Sean Reddington    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Michael Gonik
 
Name: Michael Gonik    
 
      Title: Director    

          CONSENTED TO:    
 
        STARBIRD FUNDING CORPORATION,    
 
  as a Conduit Purchaser    
 
       
By:
  /s/ Franklin P. Collazo
 
Name: Franklin P. Collazo    
 
  Title: Secretary    

[Signature pages to Amendment No. 1 to
SNG Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          BNP PARIBAS, acting through its New York Branch,
      as Committed Investor    
 
       
By:
  /s/ Sean Reddington
 
Name: Sean Reddington    
 
  Title: Managing Director    
 
       
By:
  /s/ Michael Gonik
 
Name: Michael Gonik    
 
  Title: Director    

[Signature pages to Amendment No. 1 to
SNG Receivables Purchase Agreement]

 